Citation Nr: 0304372	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  02-04 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the denial of improved disability pension benefits 
based on excessive net worth was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William Donnelly




INTRODUCTION

The appellant is a veteran who had active service from 
December 1942 to November 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2001 decision by the Portland, Oregon, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied 
entitlement to a non-service connected pension with special 
monthly compensation based on excessive net worth.

In April 2002 correspondence, the veteran's wife, who holds a 
durable power of attorney for her husband and in fact has 
made all filings in this case on his behalf, raised a claim 
of service connection for various cancers based on in-service 
exposure to asbestos.  This claim is referred to the RO for 
appropriate action.


REMAND

In October 2001, the RO prepared a corpus of the estate form.  
The RO found that the veteran and his spouse had $148,070.00 
in Certificates of Deposit (CDs) and bank accounts, $2,902.00 
in monthly (joint) income, and monthly expenses of $1,500.00.  
The RO noted that a detailed expense report had not been 
submitted in connection with the application, but in light of 
the amounts available to the veteran and his wife, concluded 
that net worth was a bar to pension eligibility.

In subsequent filings, the veteran, through his wife, has 
asserted that their monthly expenses are approximately twice 
their income, and that their net worth is being depleted at 
an excessive rate.  In support of these assertions, examples 
of monthly bills, unsupported statements of expenses, and 
various summaries of net worth have been submitted.  Further, 
the veteran's wife has stated that she transferred a 
substantial amount of CDs to her daughter "as beneficiary" 
against the possibility that the wife would die and funds 
would be needed to care for the veteran.

The Board finds that further fact-finding is required to 
fairly adjudicate the merits of the claim.  Therefore, the 
case is REMANDED for the following action:
1.	The RO should obtain a detailed 
accounting of the monthly expenses of 
the veteran and his wife.

2.	The RO should request a clarification 
of the nature of the transfer of CDs 
to the veteran's daughter.  The RO 
should determine1) if the veteran or 
his wife transferred any ownership 
interest in the CDs, or merely named 
the daughter as a "pay on death" 
beneficiary; 2) whether the veteran or 
his wife attached conditions to the 
transfer, such as that the funds may 
only be used for the care of the 
veteran; and 3) whether the veteran or 
his wife maintain any sort of control 
over the transferred CDs, in that they 
can name a new beneficiary, sell or 
cash in the assets, or take similar 
action with or without the consent of 
the daughter.  The veteran's wife 
indicated that she sought legal 
counsel prior to making the transfer.  
She should be asked to provide an 
opinion from the attorney or other 
advisor as to the nature and intent of 
the transfer.

3.	After taking the above actions, the RO 
should again assess the net worth of 
the veteran and his wife, including 
completion of a new Form 21-5427, 
Corpus of Estate Determination.  A 
formal determination is required due 
to the apparently conflicting asset 
totals provided by the veteran and his 
wife in various correspondence, and 
the claim of rapid depletion.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




